Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 11/01/2022 has been entered in the record and considered.  With respect to the rejection claims (1-3) under 35 USC 102(a) (1) /(a)(2) are withdrawn in view of applicants’ amendments. The following new rejection to claims 1, 3 and 5 are made under 35 USC 102(a) (1). Claim 6 is rejected under 35 USC 103(a).  Claims 1, 3 and 5-20 are under consideration. Claims 2 and 4 are canceled. Claims 1, 3 and 5-6 are rejected. Claims 7-20 are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub # 2008/0225214 to Kinoshita et al. (Kinoshita).
Regarding independent claim 1, Kinoshita discloses a display device (Fig. 9) having pixels (216 and ¶0067) formed on a first surface (first surface is considered the surface that 215 is formed) of the resin substrate (Fig. 9: 213 and ¶0065) comprising:
a first layer (Fig. 9: 210), formed from nitride (¶0064), being formed on a second surface (second surface is considered the surface of the resin substrate where 210 and 206 are formed) of the resin substrate (213), the second surface being an opposite surface to the first surface (see Fig. 9),
wherein a second layer (Fig. 9: 206 and ¶0063), which is a separation layer, is formed on the first layer (210),
the first layer (Fig. 9: 210) is located between the resin substrate (213) and the second layer (206),
the first layer (210) of nitride is an adhesion layer, and is formed from SiN, TiN, or AlN (¶0064; it is noted that the first layer 210 is a laminate of a silicon dioxide layer and a silicon nitride), and
the second layer (206) is poly-Si layer (¶0063).

 Regarding claim 3, Kinoshita discloses wherein, the first layer (210) of nitride is formed from SiN (¶; it is noted that the first layer 210 is a laminate of a silicon dioxide layer and a silicon nitride).
 Regarding claim 5, Kinoshita discloses wherein the separation layer includes a poly-Si layer (206) converted from an a-Si layer (¶0063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita in view of US Pub # 2018/0122634 to Bu.
Regarding claim 6, Kinoshita discloses all of the limitations of claim 1 from which this claim depends. Kinoshita clearly shows in Fig. 9, wherein, a thickness of the first layer (SiN: 210) is larger than a thickness of the second layer (206). However, Kinoshita does not explicitly disclose a thickness of the first layer is larger than a thickness of the second layer.
Bu discloses wherein, a thickness of the first layer (¶0023-0024 discloses a first layer such as SiN with a thickness of 50 to 100 nm) is larger than a thickness of the second layer (¶0050 discloses a poly-Si layer with a thickness of 40-50 nm).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the thicknesses of the first and second layers of Kinoshita with the thicknesses of the first and second layers as taught by Bu in order to prevent alkaline ions in the glass substrate from permeating into the thin film transistor in an effective manner, and simultaneously enables contact interface between the base substrate and the poly-silicon layer to have a good performance so as to increase performance of the thin film transistor (¶0049). Additionally, as it was known in the art to use a thickness for the first layer and the second layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, thickness in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub # 2017/0117498, US Pub # 2007/0054440 to Hu et al., US Pub # 2010/0167031 to Leu et al. and US Pat # 9,773,853 to Tao et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896